FILED
                                                                       MARCH 17, 2020
                                                              In the Office of the Clerk of Court
                                                             WA State Court of Appeals, Division III




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION THREE

STATE OF WASHINGTON,                         )
                                             )        No. 36437-2-III
                    Respondent,              )
                                             )
      v.                                     )
                                             )
CAMREN JAY BUCHE,                            )        UNPUBLISHED OPINION
                                             )
                    Appellant.               )

      KORSMO, J. — Camren Buche appeals from a conviction for possession of

methamphetamine, challenging very well settled law. We affirm.

                                         FACTS

      Mr. Buche was arrested for possessing a stolen vehicle. He also had a baggie of

methamphetamine residue in his wallet at the time of the arrest. The prosecutor filed

charges of possession of a stolen vehicle and possession of a controlled substance. The

matter proceeded to jury trial in the Stevens County Superior Court.

      The jury was instructed, without objection, that the State needed to prove Mr.

Buche “possessed methamphetamine.” Clerk’s Papers at 44. Mr. Buche argued to the
No. 36437-2-III
State v. Buche


jury that the amount of residue was so small that it was irrational to conclude it was

methamphetamine. The jury, nonetheless, convicted the defendant as charged.

       The court imposed a first offender waiver of presumptive sentence. Mr. Buche

then appealed to this court. A panel considered his case without hearing argument.

                                        ANALYSIS

       The sole issue presented is a challenge to the elements instruction on the drug

possession count, with Mr. Buche contending that a knowledge element must be added.

This issue is controlled by well settled law.

       Possession of a controlled substance is a felony offense. RCW 69.50.4013(1).

Possession of drug residue in a pipe can be properly charged as possession of a controlled

substance because no minimum amount of a controlled substance is required. State v.

George, 146 Wn. App. 906, 919, 193 P.3d 693 (2008).

       The Washington Legislature did not include a knowledge element in the unlawful

possession statute. Our court subsequently concluded that the omission was intentional

and that a knowledge element should not be read into the statute.1 State v. Cleppe, 96

Wn.2d 373, 635 P.2d 435 (1981). Reviewing the issue a generation later, our court again

concluded that Cleppe was correctly decided. State v. Bradshaw, 152 Wn.2d 528, 98



       1
        In order to ameliorate the harshness of strict liability, the court created a common
law defense of unwitting possession. State v. Cleppe, 96 Wn.2d 373, 380-381, 635 P.2d
435 (1981).

                                                2
No. 36437-2-III
State v. Buche


PJd 1190 (2004).2 Those decisions are binding on this court. State v. Gore, 101 Wn.2d

481,487,681 P.2d 227 (1984).

       Acknowledging this likely outcome, Mr. Buche makes a brief argument that due

process is offended by applying strict liability to drug possession offenses. He cites no

relevant authority that justifies overturning longstanding legislative decisions to the

contrary.

       Affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports,but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR:


_________________________________
        Fearing, J.


_________________________________
        Pennell, C.J.




       2 After Bradshaw, our legislature rejected an effort to amend the drug possession
statute to require the State to prove knowing possession. See H.B. 1695,61st Leg.,Reg.
Sess. (Wash. 2009).

                                              3